         Case 18-35672 Document 3081 Filed in TXSB on 08/12/20 Page 1 of 1
                                        Electronic Appearance Sheet


Beth Brownstein, Arent Fox LLP
Client(s): Serene WG Loan Investors, LLC as DIP Lender

Daniel Lemisch, Lakeview Capital, Inc.
Client(s): Mar-Bow Value Partners, LLC

Steven Rhodes, Steven Rhodes Consulting LLC
Client(s): Mar-Bow

Sheldon Toll, Law Office of Sheldon S. Toll PLLC
Client(s): Mar-Bow Value Partners, LLC

Zack Clement, Zack A Clement PLLC
Client(s): McKinsey RTS

Chris Murray, Jones Murray & Beatty LLP
Client(s): Mar-Bow

Michael Petrella, Cadwalader Wickersham & Taft LLP
Client(s): Mar-Bow Value Partners LLC

Sean O'Shea, CWT
Client(s): Mar-Bow

Erin Jones, Jones Murray & Beatty LLP
Client(s): Mar-Bow

Erica Weisgerber, Debevoise & Plimpton LLP
Client(s): McKinsey Recovery & Transformation Services U.S., LLC




Page 1 of 1
